20140051572Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS: Claims 1-19 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO/2019/033918) in view of Grigera et al. (US Pub20140051572).
Applicant claims a composition and methods of controlling pest with said composition in which said compositions comprises the following:


    PNG
    media_image1.png
    320
    579
    media_image1.png
    Greyscale

Wu discloses compositions and methods of controlling pest with said compositions in which said compositions comprises the compounds on pages 5, 14, and 22 (See Abstract, Examples, and pages 21-23).
Wu does not explicitly disclose a composition comprising a solvent system comprising heavy aromatic naphtha and cottonseed oil.
Grigera discloses insecticidal compositions comprising a solvent system comprising heavy aromatic naphtha and cottonseed oil. (see paragraphs 0006-0007, 0024, 0042, 0055, 0057-0058, 0066-0067 and 0102, Examples, and pages 14-15).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Wu and Grigera to design a composition as disclosed by Wu while utilizing a solvent system comprising heavy aromatic naphtha and cottonseed oil as taught by Grigera in order to enhance the efficiency and stability of the said composition.   Further, both teaches that the compositions are used for controlling pests.  Wu teaches compositions and methods of controlling pest with said compositions in which said compositions comprises the compounds and Grigera discloses insecticidal compositions comprising a solvent system comprising heavy aromatic naphtha and cottonseed oil.  All of the moieties are taught in the art.  Therefore, one of ordinary skill in the art, confronted with designing a composition to enhance the efficiency and stability of the composition for controlling pests would combine the composition of Wu to include solvent system of Grigera to generate the composition.  See In re Payne, 203 USPQ 245(CCPA 1979).  
Since Applicant’s claims are prima facie obvious in view of the teachings of Wu and Grigera, Applicant’s claims are obvious, and therefore, rejected under 35 U.S.C. 103.
Conclusion
Claims 1-19 are pending in this application. Claims 1-19 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL V WARD/            Primary Examiner, Art Unit 1624